Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 1 of 27 PageID 2670




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 FRANCIS A. OAKES, III , OAKES
 FARMS, INC. and SEED TO
 TABLE, LLC,

             Plaintiffs,

 v.                                               Case No: 2:20-cv-568-FtM-38NPM

 COLLIER COUNTY,

               Defendant.
                                           /

                               OPINION AND ORDER1

        Before the Court is Defendant Collier County’s Motion to Dismiss (Doc.

 68) and Plaintiffs’ response in opposition (Doc. 69). The Court grants the

 Motion.

                                    BACKGROUND2

        This is a COVID-19 mask mandate case. In July 2020, the County’s

 Board of Commissioners passed an emergency order requiring everyone in




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.

 2 These are the facts alleged in the operative Complaint (Doc. 67), which the Court accepts
 as true and views most favorably to Plaintiffs. White v. Lemma, 947 F.3d 1373, 1380 (11th
 Cir. 2020). The Court also considers the Complaint’s exhibits. Fed. R. Civ. P. 10(c) (Any
 “exhibit to a pleading is a part of the pleading for all purposes.”).
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 2 of 27 PageID 2671




 certain businesses to wear face coverings (“Order 5”). Order 5 applied to

 unincorporated parts of the County—allowing incorporated areas (i.e., those

 within municipalities) to opt in.

       Plaintiff Francis Oakes is a local businessowner. Plaintiff Oakes Farms,

 Inc. runs a grocery store called Seed to Table in an unincorporated part of the

 County. And Plaintiff Seed to Table, LLC is another of Oakes’ entities. Along

 with Seed to Table, Oakes owns other stores called Oakes Farms Market and

 Food and Thought. Shortly after passing Order 5, the County cited Oakes

 Farms and Seed to Table (together, the “Stores”) for mask violations. Then,

 Plaintiffs sued on various federal and state law theories.

       During the litigation, Order 5 expired and the County replaced it with

 Order 6. When that expired, the County adopted Order 7, which expires in

 April 2021. This new mask mandate is narrower, requiring face coverings in

 businesses “where social distancing is not possible.” (Doc. 67-8 at 3). What’s

 more, in response to an executive order by Florida’s Governor, Order 7

 prescribes the County can only cite businesses—not individuals—for

 violations.

       Given the shifting landscape, the Court held Order 7 mooted many of

 Plaintiffs’ claims, but some survived that change. (Doc. 63). In doing so, the

 Court held, one claim was sufficient, another wasn’t, and the briefing

 insufficient on two others. Plaintiffs amended. Now, the Complaint has four




                                        2
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 3 of 27 PageID 2672




 claims: (1) facial and as-applied equal protection challenges; (2) facial and as

 applied First Amendment attacks; (3) Florida administrative procedure

 violations in rulemaking; and (4) simple trespass.

                              LEGAL STANDARD

         A complaint must recite “a short and plain statement of the claim

 showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

 pleading standard “does not require ‘detailed factual allegations,’ but it

 demands more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 555 (2007)). “To survive a motion to dismiss, a

 complaint must contain sufficient factual matter, accepted as true, to ‘state a

 claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at

 570).    A facially plausible claim allows a “court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Id.

                                  DISCUSSION

 A. Equal Protection

         Under the Fourteenth Amendment, no state can “deny to any person

 within its jurisdiction the equal protection of the laws.” U.S. Const. amend




                                         3
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 4 of 27 PageID 2673




 XIV, § 1.    The Stores bring both a facial and as-applied equal protection

 challenge. The Court takes each in turn.3

        1. Facial Challenge

        The attack on Order 5 is moot. (Doc. 63 at 9). So this claim is limited to

 Order 7. The Stores challenge Order 7 facially under the Equal Protection

 Clause. In short, Order 7 passes muster.

        “When a law does not infringe on a fundamental right or discriminate on

 account of a suspect classification, but instead is a general economic regulation,

 we review it only for a rational basis.”4 Ga. Elec. Life Safety & Sys. Ass’n v.

 City of Sandy Springs, Ga., 965 F.3d 1270, 1275 (11th Cir. 2020). This review

 applies to statutes and local ordinances alike.5 Checker Cab Operators, Inc. v.

 Miami-Dade Cnty., 899 F.3d 908, 921 (11th Cir. 2018). The Stores do not

 contend they are part of a suspect class. Nor could they. Talleywhacker, Inc.

 v. Cooper, 465 F. Supp. 3d 523, 537 (E.D.N.C. 2020). Likewise, nobody argues


 3 The County does not challenge the Stores’ standing on the Fourteenth Amendment claim.
 Yet federal courts always have an independent obligation to determine that question.
 Ouachita Watch League v. Jacobs, 463 F.3d 1163, 1169 (11th Cir. 2006). The Court concludes
 the Stores have standing on Count 1 as they allege the Orders violate the equal protection
 rights of businesses in unincorporated parts of the County (a class they fall within).

 4 The parties ignore a question bedeviling federal courts during the pandemic: whether
 Jacobson v. Massachusetts, 197 U.S. 11, 37-38 (1905), informs or controls this analysis. Here,
 the Court need not weigh in as Jacobson effectively applied rational basis review before it
 had a name. So the result is the same regardless. E.g., M. Rae, Inc. v. Wolf, No. 1:20-CV-
 2366, 2020 WL 7642596, at *6 (M.D. Pa. Dec. 23, 2020).

 5 The Court recognizes Order 7 is not an ordinance. Yet neither party argues this fact is
 relevant as it relates to the applicable constitutional standard.




                                               4
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 5 of 27 PageID 2674




 Count 1 seeks to vindicate fundamental rights. Such an assertion would fall

 short anyway. Id. So Order 7 must pass the rational basis test. See Sandy

 Springs, 965 F.3d at 1275.

       “Under rational basis review, a law must be rationally related to a

 legitimate governmental interest and it ‘must be upheld against equal

 protection challenge if there is any reasonably conceivable state of facts that

 could provide a rational basis for the classification’ between persons.” Jones v.

 Governor of Fla., 950 F.3d 795, 809 (11th Cir. 2020) (quoting F.C.C. v. Beach

 Commc’ns, Inc., 508 U.S. 307, 313 (1993)). Federal courts do not overturn state

 legislative action “unless the varying treatment of different groups or persons

 is so unrelated to the achievement of any combination of legitimate purposes

 that we can only conclude that the legislature’s actions were irrational.” Id.

 (quoting Vance v. Bradley, 440 U.S. 93, 97 (1979)). At bottom, courts ask

 “whether the legislature could have conceived of a rational basis for the

 classification it drew.” Id.

       While it might not be “toothless,” the rational relation test is “highly

 deferential to government action.” Id. (citation omitted). In fact, under this

 review, an ordinance strolls into court “bearing a strong presumption of

 validity.” Beach Commc’n, 508 U.S. at 314. So “those attacking the rationality

 of the legislative classification have the burden to negative every conceivable

 basis which might support it.” Id. at 315 (cleaned up). That’s a tough task.




                                        5
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 6 of 27 PageID 2675




        For its interest, the County points to Order 7. It seeks to protect “the

 public health, safety and welfare” of people in the County during the pandemic

 by requiring that masks be worn inside businesses “to slow the spread of

 COVID-19 where social distancing is not possible.” (Doc. 67-8 at 2). This is a

 legitimate governmental interest. See S. Bay United Pentecostal Church v.

 Newsom, 140 S. Ct. 1613, 1613 (2020) (Roberts, C.J., concurring); Jacobson,

 197 U.S. at 37-38.6

        Having concluded the County had a legitimate interest, the Court turns

 to whether Order 7 is rationally related.

        As a general matter, a mask mandate is rationally related to the

 County’s legitimate governmental interest. The Stores don’t challenge this

 conclusion much. And for good reason. It would be difficult to contend with a

 straight face that a mask requirement does not bear a rational relation to

 protecting people’s health and preventing the spread of COVID-19. The Stores

 do not point to a single court holding otherwise. Cf. Stewart v. Justice, No.

 3:20-0611, 2020 WL 6937725, at *5 (S.D.W.V. Nov. 24, 2020) (holding a

 statewide COVID-19 mask mandate had “a rational basis” and “a real and

 substantial relation to this public health crisis”). Some may disagree with the




 6See, e.g., In re Abbott, 954 F.3d 772, 795 (5th Cir. 2020) (A state’s “interest in protecting
 public health during [a global pandemic] is at its zenith.”); Talleywhacker, 465 F. Supp. 3d at
 537; World Gym v. Baker, 474 F. Supp. 3d 426, 432 (D. Mass. 2020).




                                               6
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 7 of 27 PageID 2676




 public health efficacy of mask orders. But federal courts do not sit in a policy-

 checking capacity to second guess the wisdom of state legislative acts. Beach

 Commc’ns, 508 U.S. at 313 (clarifying “equal protection is not a license for

 courts to judge the wisdom, fairness, or logic of legislative choices”). So the

 mask mandate itself bares a rational relation to the County’s interest.

       With that decided, the inquiry narrows onto the crux of the Stores’

 theory—Order 7’s classification between businesses in incorporated and

 unincorporated parts of the County is irrational. Best the Court can tell, the

 Stores contend Order 7 is irrational because any mask mandate applying on

 less than a Countywide basis could not effectively accomplish its goal (i.e.,

 protecting people within the County from COVID-19).          So the Stores say

 imposing Order 7 only on unincorporated areas treats them worse for an

 irrational reason. What’s more, they argue the data and reasons given for

 Order 7 contemplated the entire County, not just unincorporated parts.

       The Stores’ position fails for a host of reasons.

       To start, the County contends it sought to protect public health through

 the least restrictive means. In doing so, it adopted Order 7, which demanded

 masks in unincorporated areas, allowing incorporated regions to opt in. The

 County says part of the reason was specifically to protect the health of people

 in unincorporated areas. The Stores call this “sleight of hand” and spill much

 ink arguing over how Order 7 contemplated, and the Commissioners knew,




                                         7
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 8 of 27 PageID 2677




 COVID-19 affects the entire County, not just unincorporated parts.        Put

 simply, however, the Stores misunderstand the basics of rational basis review.

 The “actual motivations of the enacting governmental body are entirely

 irrelevant.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995); Beach

 Commc’ns, 508 U.S. at 315. What’s more, governmental decisionmakers need

 not “articulate any reason for their actions.” Haves, 52 F.3d at 921. Instead,

 the burden is on the Stores to negate “every conceivable basis” supporting

 Order 7. Beach Commc’ns, 508 U.S. at 315. So Order 7 “is not subject to

 courtroom fact-finding and may be based on rational speculation unsupported

 by evidence or empirical data.” Id. In other words, the Court cannot simply

 disregard County’s offered explanation for protecting the health of people in

 unincorporated areas like the Stores demand. And the Court must recognize

 how Order 7 is rationally related to protecting the health of people in

 unincorporated parts of the County.

       Likewise, the Stores apparent argument that Order 7 cannot be rational

 because it’s less effective than if applied Countywide doesn’t hold water.

 Federal courts cannot strike down legislative actions simply because judges

 might think up more productive or practical solutions. Over the years, the

 Supreme Court expressed this in countless iterations:

                   In the area of economics and social welfare, a
             State does not violate the Equal Protection Clause
             merely because the classifications made by its laws are




                                       8
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 9 of 27 PageID 2678




             imperfect. If the classification has some reasonable
             basis, it does not offend the Constitution simply
             because the classification is not made with
             mathematical nicety or because in practice it results
             in some inequality. The problems of government are
             practical ones and may justify, if they do not require,
             rough accommodations—illogical, it may be, and
             unscientific.

 Dandridge v. Williams, 397 U.S. 471, 485 (1970) (cleaned up).          To hold

 otherwise would harken back to the days when judges wielded the Fourteenth

 Amendment as a tool to tinker with legislation they didn’t like. See id. at 484-

 86. But that constitutional theory slipped out of practice and into casebooks

 nearly a century ago.

       What’s more, even if what happened at the hearings were determinative,

 it reveals the County did not irrationally treat areas different. The Complaint

 provides hundreds of pages of hearing transcripts. Confusingly, however,

 neither party notes the only instance the Court can find where Commissioners

 addressed the reason Order 7’s predecessor only applied to unincorporated

 areas. In a July hearing, some Commissioners and the County’s attorney

 discussed their reasoning.    (Doc. 67-3 at 114-16).     They considered two

 options—to either (1) include incorporated areas and allow them to opt out or

 (2) not include incorporated areas and allow them to opt in.                The

 Commissioners noted they normally use the former option. But ultimately, the

 County chose the latter. And their explanation was that it didn’t matter much




                                        9
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 10 of 27 PageID 2679




 because both options permitted the municipalities to follow the County’s lead

 or choose different approaches as each saw fit for their own city. Motivating

 the decision was an understanding that Naples had an upcoming city council

 meeting. And the Commissioners worried about including the city in an Order

 it may disagree with and later opt out from. The attorney also wondered how

 the County could enforce Order 5 within Naples’ city limits. So in the end, the

 Commissioners allowed the municipalities to decide whether they preferred to

 opt in or chart a different course. This is far from irrational decision-making

 by a legislative body.7

        Still, this leaves the Stores’ broad, conclusory argument Order 7 violates

 equal protection because it is underinclusive and could include businesses in

 municipalities. But again, the problem for the Stores is decades of well-settled

 understanding of rational basis review.             The Supreme Court rejected the

 Stores’ there-can’t-be-lines-drawn-unless-they’re-perfect logic.               Vance, 440

 U.S. at 108 (“Even if the classification involved here is to some extent both

 underinclusive and overinclusive, and hence the line drawn by Congress

 imperfect, it is nevertheless the rule that in a case like this perfection is by no




 7 While unaddressed by the parties, it appears Naples eventually instituted its own mask
 mandate, which is like Order 7. This would undermine the Stores’ equal protection
 argument. Yet the Court will not take judicial notice of this fact because no party requested
 it, and Naples did not yet add that action to its Code of Ordinances. See generally Naples
 Code of Ords. (last updated January 18, 2021).




                                              10
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 11 of 27 PageID 2680




 means required.” (cleaned up)).         So even if Order 7 could include

 municipalities, that on its own is not an equal protection violation.

       Likewise, it has been known for over a century that different treatment

 of individuals in different geographical areas does not necessarily implicate the

 Equal Protection Clause. McGowan v. Maryland, 366 U.S. 420, 427 (1961)

 (“But we have held that the Equal Protection Clause relates to equality

 between persons as such, rather than between areas and that territorial

 uniformity is not a constitutional prerequisite.”); Ft. Smith Light & Traction

 Co. v. Bd. of Improvement of Paving Dist. No. 16 of City of Ft. Smith, Ark., 274

 U.S. 387, 391 (1927) (“The Fourteenth Amendment does not prohibit

 legislation merely because it is special, or limited in its application to a

 particular geographical or political subdivision of the state.”); Ocampo v.

 United States, 234 U.S. 91, 98-99 (1914). Yet the Stores point to nothing

 standing for the proposition that a county must regulate uniformly among its

 incorporated and unincorporated areas.

       The final aspect buttressing the County’s decision is Florida law, which

 apparently the Commissioners considered. See (Doc. 67-3 at 114 (The County

 attorney stated municipalities, even if included, “have the right to opt out.”)).

 The parties touch on home rule and police powers, along with the County’s

 status as a non-charter.     Yet they talk past why this is relevant to the

 rationality of the County only including unincorporated areas in Order 7.




                                        11
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 12 of 27 PageID 2681




       Florida’s relationship with its counties and municipalities is often

 complicated as it relates to which body has what power to act when.

 Sometimes the answer turns on whether a county has a charter.               It’s

 undisputed the County doesn’t. Without getting too far into the weeds, it is

 enough to recognize that a non-charter county has no power to supersede a

 municipal ordinance.      Fla. Const., art. VIII, § 1(f) (A non-charter county

 “ordinance in conflict with a municipal ordinance shall not be effective within

 the municipality to the extent of such conflict.”); Classy Cycles, Inc. v. Bay

 Cnty., 201 So. 3d 779, 782 (Fla Dist. Ct. App. 2016) (“The powers granted to

 non-charter counties and municipalities therefore differ, with [municipalities]

 having greater power to enact ordinances than [counties].”). That distinction

 is relevant here. See Home Builders & Contractors Ass’n of Palm Beach Cnty.,

 Inc. v. Bd. of Cnty. Comm’rs of Palm Beach Cnty., 446 So. 2d 140 (Fla. Dist. Ct.

 App. 1983) (holding a county did not violate equal protection when it charged

 development fees for building in unincorporated areas, but not incorporated

 ones, after cities opted out).

       Even if the County imposed Order 7 on incorporated areas, those

 municipalities would have the power to opt out. In the same vein, those cities

 had the ability to adopt stricter standards if they chose.      So it made no

 difference the County allowed the cities to opt in because (either way) the

 municipalities retained ultimate authority to decide if they would be bound by




                                        12
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 13 of 27 PageID 2682




 Order 7. There is no indication the outcome would be different simply because

 emergency powers are at issue. State law confers that power on “each political

 subdivision of the state.” Fla. Stat. § 252.32(1)(b) (2020); see id. at § 252.38(1);

 id. at § 252.46(1). A political subdivision—in this context—is “any county or

 municipality.” Id. at § 252.34(9). And state courts construing these provisions

 conclude counties and municipalities both hold these emergency powers.

 Miami-Dade Cnty. v. Miami Gardens Square One, Inc., No. 3D20-1512, 2020

 WL 6472542, at *5 (Fla. Dist. Ct. App. Nov. 4, 2020). The decision to only

 impose Order 7 on unincorporated areas while permitting municipalities to opt

 in, therefore, was rational.

       In sum, Order 7 bears a rational relation to the County’s legitimate

 governmental interest, so the Stores’ facial challenge fails. Order 7’s choice to

 include unincorporated areas and permit incorporated cities to opt in was not

 irrational. Instead, the County merely gave municipalities the option to adopt

 the mask mandate. At bottom, the Stores’ argument is a simple disagreement

 with the County’s judgment. Yet it is not this Court’s function to review the

 decisions of elected officials to decide if they are wise or best fit to solve a

 problem. Beach Commc’ns, 508 U.S. at 313; Leib v. Hillsborough Cnty. Public

 Transp. Comm’n, 558 F.3d 1301, 1306 (11th Cir. 2009). This is particularly

 true for legislative health responses to a pandemic, when “latitude must be

 especially broad.” S. Bay, 140 S. Ct. at 1613-14 (cleaned up); see also Calvary




                                         13
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 14 of 27 PageID 2683




 Chapel Dayton Valley v. Sisolak, 140 S. Ct. 2603, 2614 (2020) (Kavannaugh,

 J., dissenting) (“Under the Constitution, state and local governments, not the

 federal courts, have the primary responsibility for addressing COVID-19

 matters such as quarantine requirements, testing plans, mask mandates, . . .

 and the like.”).

       2. As-Applied Challenge

       Next, the Stores bring an as-applied challenge. As the Court sees it, the

 Stores bring a “class-of-one” claim. This attack focuses on the past enforcement

 of Order 5 and application of Order 7. Specifically, the Stores contend the

 County selectively enforced, and continues to enforce, the Orders against them

 and other businesses in unincorporated areas. And their treatment differed

 from businesses in incorporated parts of the County, who need not comply.

       Before beginning, the Court should correct the Stores’ misinterpretation.

 The Stores point to a previous Court Order, which concluded they have

 standing to bring an as-applied challenge and Order 7 did not moot it. (Doc.

 63 at 9-10). But standing and mootness are simply threshold jurisdictional

 questions. Frulla v. CRA Holdings, Inc., 543 F.3d 1247, 1250 (11th Cir. 2008).

 A finding for the Stores on both issues just means they can proceed to the

 merits, not that they will succeed once there. Warth v. Seldin, 422 U.S. 490,

 498 (1975); North Carolina v. Rice, 404 U.S. 244, 246 (1971). Because prior

 briefing was insufficient, the Court never made it past Article III’s front door.




                                        14
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 15 of 27 PageID 2684




 (Doc. 63 at 13-14). So unlike the Stores suggest, the Court never ruled they

 stated an as-applied equal protection claim.

       With that resolved, the Court turns to the merits.

       Of course, “the Equal Protection Clause requires government entities to

 treat similarly situated people alike.” Campbell v. Rainbow City, Ala., 434

 F.3d 1306, 1313 (11th Cir. 2006). These claims are not limited to parties within

 “a vulnerable class.” Id. All individuals enjoy that protection. Id. at 1313-14.

 So plaintiffs can bring an equal protection claim for selective enforcement of

 local ordinances. Id. at 1314.

       To make such a claim, there must be a showing plaintiff (1) “was treated

 differently from other similarly situated individuals, and (2) that the

 defendant unequally applied a facially neutral ordinance for the purpose of

 discriminating against” plaintiff.8 Leib, 558 F.3d at 1307. Put another way,

 plaintiff must show “it has been intentionally treated differently from others

 similarly situated and that there is no rational basis for the difference in

 treatment.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1202 (11th Cir. 2007)

 (quoting Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)).




 8The Eleventh Circuit recognized a “newer trend” in the law to permit these claims “without
 a necessary showing of ill will or discriminatory purpose.” Rainbow City, 434 F.3d at 1313.
 That distinction is irrelevant here.




                                             15
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 16 of 27 PageID 2685




          A similarly situated showing “requires some specificity.” Rainbow City,

 434 F.3d at 1314. So similarly situated “comparators must be ‘prima facie

 identical in all relevant respects.’” Grider v. City of Auburn, Ala., 618 F.3d

 1240, 1264 (11th Cir. 2010) (quoting Griffin, 496 F.3d at 1202). “Different

 treatment of dissimilarly situated persons does not violate the equal protection

 clause.” E&T Realty v. Strickland, 830 F.2d 1107, 1109 (11th Cir. 1987).

          The Stores as-applied challenge fails because they do not point to any

 similarly situated individual who is treated different. See Griffin, 496 F.3d at

 1205 (“A ‘class of one’ plaintiff might fail to state a claim by omitting key

 factual details in alleging that it is ‘similarly situated’ to another.”). In fact,

 the Stores do not identify a single comparator who was subject to disparate

 treatment.      See Leib, 558 F.3d at 1307 (emphasizing “plaintiffs are not

 permitted simply to rely on broad generalities in identifying a comparator”

 (cleaned up)). While the Stores say businesses (apparently all of them) in

 unincorporated and incorporated areas are similarly situated, they never

 bother to explain why. This falls woefully short of the requisite showing on the

 similarly situated question.

          Even leaving that aside, the Stores’ position misses the forest for the

 trees.     The Stores say over and over businesses in unincorporated and

 incorporated areas are similarly situated because they’re all in the County.

 Yet the location distinction (which undergirds this challenge) is precisely what




                                         16
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 17 of 27 PageID 2686




 makes the groups dissimilar.      Businesses in incorporated areas are not

 similarly situated because they are in incorporated areas. To be sure, those

 businesses are inside the County. But they are also within municipalities (i.e.,

 Naples, Marco Island, and Everglades City). So those businesses are subject

 to different ordinances than entities in unincorporated parts of the County,

 and vice versa. As explained above, this distinction is relevant under Florida

 law. And the Stores do not try to show how they are similarly situated.

       Sometimes it helps to address what is actionable. In Lexra, Inc. v. City

 of Deerfield Beach, a business stated a class-of-one claim. 593 F. App’x 860

 (11th Cir. 2014). There, last call for bars in unincorporated parts of a county

 was 4 a.m., while a city within the county had a 2 a.m. closing time. The city

 annexed several bars, who were then subject to the earlier cutoff. Yet the city

 agreed with a separate bar that it could remain open until 4 if the bar did not

 oppose annexation. As the city treated similarly situated individuals (annexed

 bars within the city) different, the arrangement ran afoul of equal protection.

       That situation is not present here.      There is no suggestion in the

 Complaint or briefing that the Stores have been treated any different than

 another business in unincorporated parts of the County. “The Equal Protection

 Clause does not forbid classifications.       It simply keeps governmental

 decisionmakers from treating differently persons who are in all relevant

 respects alike.” Nordlinger v. Hahn, 505 U.S. 1, 10 (1992). Here, the Stores




                                       17
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 18 of 27 PageID 2687




 failed to show they have been treated differently than someone similarly

 situated. Even if the Complaint is enough on that ground, the Stores would

 need to clear the rational basis hurdle. For the reasons above, the Court

 concludes they cannot. So the Stores’ as-applied challenge to Order 7 fails too.

       With each aspect of the equal protection claim falling short, Count 1 is

 dismissed with prejudice.

 B. First Amendment

       No state can abridge “the right of the people peaceably to assemble, and

 to petition the government for a redress of grievances.” U.S. Const. amend I.

 In Count 2, Oakes and Oakes Farms allege Order 7 facially and as-applied

 violates their First Amendment rights to assemble and associate at Seed to

 Table. Neither the Complaint nor briefing makes much effort to differentiate

 between the two challenges. All the same, the Court tackles standing first.

 Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101-02 (1998). Then, it

 considers the merits.

       1. Oakes’ Standing

       Oakes lacks standing to challenge Order 7 on First Amendment grounds.

 While the County questions Oakes’ standing, he never responds. Given he has

 the burden on that issue, this is problematic. Lujan v. Defs. of Wildlife, 504

 U.S. 555, 561 (1992) (“The party invoking federal jurisdiction bears the

 burden.”).




                                       18
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 19 of 27 PageID 2688




       To have Article III standing, a plaintiff must plead (and later prove)

 injury, causation, and redressibility. E.g., id. at 560-61. Probably the most

 important element is the first one—injury in fact. Spokeo, Inc. v. Robins, 136

 S. Ct. 1540, 1547 (2016).      An injury must be both (1) “concrete and

 particularized” and (2) “actual or imminent.” Lujan, 504 U.S. at 560. Concrete

 injuries are “de facto” harms (i.e., they “actually exist” and are “real,” “not

 abstract”).   Spokeo, 136 S. Ct. at 1548 (citations omitted). Particularized

 injuries “must affect the plaintiff in a personal and individual way.”       Id.

 (citation omitted). And injuries are imminent if they are “certainly impending,”

 so “allegations of possible future” injuries are not enough. Clapper v. Amnesty

 Int’l USA, 568 U.S. 398, 409 (2013) (cleaned up).

       If the Court can construe an injury on Oakes’ barebones allegations, it is

 not concrete, particularized, or imminent. For Oakes, the Complaint just says

 he “regularly participates in these assemblies, discussions, and events” at Seed

 to Table. (Doc. 67 at 14). Yet Oakes was never cited for violating Order 5.

 Order 7 cannot be applied to him because it only permits the County to cite

 businesses. (Doc. 67-8 at 5) (stating “citations issued pursuant to this Order

 shall be as to businesses only, and not individuals”). And nothing suggests any

 Order ever prevented Oakes from assembling or that Order 7 will do so. In

 short, Oakes has not alleged a sufficient injury-in-fact to establish standing.

 See Cangelosi v. Edwards, No. 20-1991, 2020 WL 6449111, at *4 (E.D. La. Nov.




                                       19
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 20 of 27 PageID 2689




 3, 2020) (holding plaintiff did not have standing to challenge mask mandate

 only enforced against businesses).9

          Because Oakes lacks standing, Count 2 is dismissed without prejudice

 as to him.10 Gardner v. Mutz, 962 F.3d 1329, 1343 n.11 (11th Cir. 2020).

          2. Oakes Farms’ Standing

          As much as the County challenges Oakes Farms’ standing, it falls short.

 Oakes Farms alleges its rights have been, and will be, infringed because of

 Order 7’s application (both facially and as applied). Previously, the County

 issued citations to Oakes Farms for mask violations. And Order 7 applies to

 businesses until April.           Thus, Oakes Farms has standing to lodge both

 challenges. See Tabernacle Baptist Church, Inc. of Nicholasville v. Beshear,

 459 F. Supp. 3d 847, 851 n.3 (E.D. Kent. 2020). With that decided, the Court

 turns to the merits.

          3. First Amendment Challenge

          Oakes Farms contends Order 7 infringes on its right to assemble and

 associate. As the argument goes, people cannot assemble at Oakes Farms




 9See also Geller v. Cuomo, 476 F. Supp. 3d 1, 16-18 (S.D.N.Y. 2020); Minn. Voters Alliance v.
 Walz, No. 20-CV-1688 (PJS/ECW), 2021 WL 83271, at *1 (D. Minn. Jan. 11, 2021); Delaney
 v. Baker, No. 20-11154-WGY, 2021 WL 42340, at *9-10 (D. Mass. 2021); Murphy v. Lamont,
 No. 3:20-CV-0694 (JCH), 2020 WL 4435167, at *5-6 (D. Conn. Aug. 3, 2020).

 10   Even if Oaks had standing, his claim would fail for the reasons below.




                                                20
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 21 of 27 PageID 2690




 unless they wear a mask, thus Order 7 violates the First Amendment because

 it effectively eliminates their right to assemble and associate.

        This claim is a head scratcher. As noted, anyone can freely assemble and

 associate at a business within the County if they are socially distanced. And

 if they cannot do so, a mask must be worn. So Order 7 does not prohibit

 assemblies; rather, it places a minor restriction on the way they occur. While

 Oakes Farms says this impedes the First Amendment, it never elevates the

 theory beyond conclusory statements unsupported by law. Perhaps this would

 make sense if brought alongside a claim for mask wearing as compelled speech.

 But Oakes Farms doesn’t advance that claim and makes no allegation on

 communicative aspects of masks.11 All the same, the Court turns to the merits.

        The County argues the First Amendment does not protect a general right

 to associate socially. That is true. Henry v. DeSantis, 461 F. Supp. 3d 1244,

 1254 (S.D. Fla. 2020) (quoting City of Dallas v. Stanglin, 490 U.S. 19, 25

 (1989)). But Oakes Farms’ claim is not so narrow. It focuses on rights to hold

 political rallies and express political ideas, which the First Amendment

 protects. See Shuttlesworth v. City of Birmingham, Ala., 394 U.S. 147, 152




 11 Even if they did, such compelled-speech claims have not fared well. E.g., Antietam
 Battlefield KOA v. Hogan, 461 F. Supp. 3d 214, 236-37 (D. Md. 2020); Parker v. Wolf, No. 20-
 cv-1601, 2020 WL 7295831, at *11-15 (M.D. Pa. Dec. 11, 2020)




                                             21
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 22 of 27 PageID 2691




 (1969). Even assuming Oakes Farms relies on protected rights though, Order

 7 does not violate those rights under the applicable standard of review.12

        Order 7 is content neutral.          It applies equally to all businesses in

 unincorporated areas whether open for commerce or a political assembly. And

 its purpose—protecting public health and preventing the spread of COVID-

 19—is unrelated to speech. See Ward v. Rock Against Racism, 491 U.S. 781,

 791 (1989). So Order 7’s incidental effect on speech is subject to intermediate

 scrutiny. Ramsek v. Beshear, 468 F. Supp. 3d 904, 915-18 (E.D. Kent. 2020);

 Talleywhacker, 465 F. Supp. 3d at 541; Antietam, 461 F. Supp. 3d at 234-36.

        Like just about every right, First Amendment protections are not

 absolute. E.g., McDonald v. City of Chicago, Ill., 561 U.S. 742, 802 (2010)

 (Scalia, J., concurring) (“No fundamental right—not even the First

 Amendment—is absolute.”). For that reason, First Amendment rights are

 “subject to reasonable time, place, or manner restrictions.” Clark v. Cmty. for

 Creative Non-Violence, 468 U.S. 288, 293 (1984). To stand, such regulations

 must (1) have a substantial government interest; (2) be “narrowly tailored to

 serve” that interest; and (3) “leave open ample alternative channels for

 communication of the information.” McCullen v. Coakley, 573 U.S. 464, 477



 12There is uncertainty over what standard to apply to pandemic related First Amendment
 challenges. See Delaney, 2021 WL 42340, at *11-12. Again, the Court need not enter the
 fray. While the County advocates for rational basis review (like Jacobson), Order 7 satisfies
 a higher level of scrutiny.




                                              22
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 23 of 27 PageID 2692




 (2014) (quoting Ward, 491 U.S. at 791); see also Frisby v. Schultz, 487 U.S. 474,

 484 (1988) (applying intermediate scrutiny in a right to assemble case).

       Order 7 easily aces that test.

       First, the County’s interest in preventing the spread of COVID-19 and

 protecting individuals’ health is substantial.      Roman Catholic Diocese of

 Brooklyn v. Cuomo, 141 S. Ct. 63, 67 (2020) (per curiam) (“Stemming the

 spread of COVID-19 is unquestionably a compelling interest.”).

       Second, Order 7 is narrowly tailored to serve the County’s interest. An

 ordinance is narrowly tailored “so long as the regulation promotes a

 substantial government interest that would be achieved less effectively absent

 the regulation.” Ward, 491 U.S. at 782-83. Like above, the mask mandate

 promotes the County’s interest more effectively than no requirement. The

 officials providing data to the County recommended masks and social

 distancing for their effectiveness. What’s more, at this point in the pandemic,

 just about every public health body promotes that same advice. Perhaps the

 County could have advanced its interest through a less restrictive method. But

 even if it could, that would not be controlling. Ward, 491 U.S. at 798 (“Lest

 any confusion on the point remain, we reaffirm today that a regulation of the

 time, place, or manner of protected speech . . . need not be the least restrictive

 or least intrusive means of doing so.”).        What’s more, Order 7 is not

 substantially broader than necessary. The County does not ban assemblies




                                        23
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 24 of 27 PageID 2693




 (like some governments tried). Nor has the County restricted the size of crowds

 (as others have done).    Instead, Order 7 carefully limited the manner of

 assemblies through distancing or wearing a mask to prevent the spread of

 COVID-19 and protect public health. In other words, it is narrowly tailored.

 See Pine v. City of W. Palm Beach, Fl., 762 F.3d 1262, 1270-73 (11th Cir. 2014).

       And third, Order 7 leaves open ample methods of communication. In

 fact, it gives Oakes Farms the opportunity to assemble and associate when it

 wants. Oakes Farms can have assemblies of any size and association of any

 type. The only snag is that individuals assembling must exercise a minor

 degree of caution by social distancing or wearing masks.         Yet that is a

 reasonable restriction on the manner of assemblies within the County. During

 this pandemic, far greater restrictions have left open alternate channels to

 assemble. See Day v. City of Key W. Mayor Teri Johnston, No. 4:20-cv-10151-

 JLK, 2020 WL 7711681, at *4 (S.D. Fla. Dec. 29, 2020). In Day, Key West

 enacted a curfew between 10 p.m. and 6 a.m. for three days around New Years.

 Even though plaintiff could not physically assemble, he still had other ways to

 assemble with friends on social media during the three-day assembly ban. The

 alternate channels of assembly and association left open by Order 7 are vast

 by comparison.

       In short, Order 7 does not violate the First Amendment. So Count 2 fails.

 And it is dismissed with prejudice as to Oakes Farms.




                                       24
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 25 of 27 PageID 2694




 C. Supplemental Jurisdiction

       The remaining claims (Counts 3 and 4) are state-law claims. While no

 party addresses whether the Court should continue to exercise supplemental

 jurisdiction, the Court can raise the issue. E.g., Miller v. City of Fort Myers,

 424 F. Supp. 3d 1136, 1152 (M.D. Fla. 2020). Having dismissed all federal

 claims, the Court declines to exercise supplemental jurisdiction over the

 remaining claims. 28 U.S.C. § 1367(c)(3); see Vibe Micro, Inc. v. Shabanets,

 878 F.3d 1291, 1296 (11th Cir. 2018) (“When all federal claims are dismissed

 before trial, a district court should typically dismiss the pendant state claims

 as well.”).

       “State courts, not federal courts, should be the final arbiters of state law.”

 Baggett v. First Nat’l Bank of Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997).

 So when all federal claims are dismissed pretrial, precedent “strongly

 encourages” declining supplemental jurisdiction. Mergens v. Dreyfoos, 166

 F.3d 1114, 1119 (11th Cir. 1999) (citation omitted). In deciding whether to do

 so, courts consider these factors: “judicial economy, convenience, fairness, and

 comity.” Baggett, 117 F.3d at 1353.

       First, judicial economy weighs against exercising supplemental

 jurisdiction. Judicial economy typically is “served when issues of state law are

 resolved by state courts.” Rowe v. City of Fort Lauderdale, 279 F.3d 1271, 1288

 (11th Cir. 2002).




                                         25
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 26 of 27 PageID 2695




       Second, convenience points to retaining jurisdiction. Like the Eleventh

 Circuit noted, “as far as the parties are concerned, it would be most convenient

 to try every claim in a single forum.”           Ameritox, Ltd. v. Millennium

 Laboratories, Inc., 803 F.3d 518, 539 (11th Cir. 2015).

       Third, fairness considerations do not favor jurisdiction here.          Each

 “litigant who brings supplemental claims in [federal] court knowingly risks the

 dismissal of those claims.” Id. Plaintiffs are free to refile their state-law claims

 in state court.   So “fairness concerns do not weigh in favor of retaining

 jurisdiction.” See id. at 540.

       And fourth, comity cuts against exercising supplemental jurisdiction. “It

 is a bedrock principle that ‘needless decisions of state law should be avoided

 both as a matter of comity and to promote justice between the parties, by

 procuring for them a surer-footed reading of applicable law.’” Id. (quoting

 United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)). The rest of

 this case raises technical questions of how Florida’s local governments should

 legislate to protect the public during a state of emergency, along with how it

 enforces its orders. Comity is well-served by allowing Florida—not federal—

 courts to resolve those matters.

       After weighing the above, the Court declines to exercise supplemental

 jurisdiction. So Counts 3 and 4 are dismissed without prejudice to Plaintiffs

 refiling those claims in state court. Shabanets, 878 F.2d at 1296-97.




                                         26
Case 2:20-cv-00568-SPC-NPM Document 70 Filed 01/27/21 Page 27 of 27 PageID 2696




 D. Conclusion

       Our Constitution doesn’t take sick days. Nor do its protections evaporate

 during times of emergency. Yet these principles cannot save Plaintiffs’ federal

 claims—which misunderstand both the rights enshrined by the Constitution

 and this Court’s place in the framework it established. Because Order 7 does

 not violate the First or Fourteenth Amendments, and a state court is better

 positioned to resolve the remaining claims, this case is dismissed.

       Accordingly, it is now

       ORDERED:

       1. Defendants’ Motion to Dismiss (Doc. 68) is GRANTED in part.

             a. Count 1 is DISMISSED with prejudice.

             b. Count 2 is DISMISSED with prejudice as to Plaintiff Oakes

                Farms, Inc. Count 2 is DISMISSED without prejudice as to

                Plaintiff Francis Oakes, III.

             c. Counts 3 and 4 are DISMISSED without prejudice.

       2. The Clerk is DIRECTED to enter judgment, terminate any pending

          motions or deadlines, and close the file.

       DONE and ORDERED in Fort Myers, Florida on January 27, 2021.




 Copies: All Parties of Record




                                        27
